                                                                                                                                                                       ____
                                                                                                                                                                                              ______________________




        JS44C/SDNY
                                                                                                    CIVIL COVER SHEET
        REV.
             0/01/2020             The J544 civr Cover sheet and :ne n(on,a:’c— contahed bere:n ne.trer rep ate nor      sL-pp’eren: lIe ‘;Ig and seMice Cf c.eaCinQs 0
                                   other papers as required by law, except as provided by local rules of court This form, approved by the Judicial Conference of
                                                                                                                                                                    the
                                   United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


        PLAINTIFFS                                                                                                      DEFENDANTS
        Pirs Capital, LLC                                                                                               Target Drilling, Inc and Stephen Kravts a/k/a Stephen J. Kravits


        ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                                             ATTORNEYS (IF KNOWN)
        Bryan Wolkind. Foster & Wolkind, P.C.: 80 Fifth Avenue, Suite 1401 New                                          RobertO Lampl and Alexander L. Holmquist, RobertO Lamp) Law OffiCe; 223
        York, NY 10011; (212) 691-2313                                                                                  Fourth Avenue, 4th Floor, Pittsburgh, PA 15222; (412) 392-0330

        CAUSE OF ACTION(CITE THE US CIVIL STATUTE UNDER WHCH YOU ARE FILING AND WRITE A BRIEF STATEMEN’
                                                                                                        OF CAUS
                                   (DO NOT CITE JURISDCTIONAL STATUTES UNLESS DIVERSITY)

    28 U.S.C. 1332- Breach of Contract

        Has this action, case, or proceedirg. or one essenLally the sore been previously lied ‘n SDNY at any Ume?                                                                       Judge Previously Assigned
                                                                                                                  N0ZYe5E

        If yes, was this case Vol.                 Invol    Q    Dismissed. No                Yes       If yes, give date                                                     & Case No.

        Is THIS AN INTERNATIONAL   ARBITRATION CASE?                      No                  Yes
    (PLACEAN[x]IN ONE BOX ONLY)                                                             NATURE OF SUIT
                                            TORTS                                                                                                          ACTIONS UNDER STATUTES



    CONTRACT                                    PERSONAL INJURY                      PERSONAL INJURY           FORFEITURE/PENALTY                          BANKRUPTCY                                  OTHER STATUTES
                                                                                    I 367 HEALIHCARE/
    I       1110       INSURANCE            I 1310 AIRPLANE                        PHARMACEUTICAL PERSONAL                                                                                             I                   375 FALSE CLAIMS
    I       1120       MARINE               I 1315 AIRPLANE PRODUCT                 INJURY/PRODUCT LIABILITY  I I 625 DRUG RELATED                         I ]   422 APPEAL
                                                                                                                SEIZURE OF PROPERTY                                  26 USC 158                                    1376 OUI TAM
            1130
              4C
                       MILLER ACT
                       NEGOT’AOLE
                                                       LIABILITY                   :   366 ERS0NAL ‘NJUFY
                                                                                                                     21 USC ai                             I     423 WITHDRAWAL                       :            I0C STATE
                                            I I    32OASSAULT LIBEL &                       ROO’JCT LIABILITy
                                                                                                                 I    o-pp                                            28 USC 157                                         REAPFCRTIDNMENT
                       INSTRUMENT                      SLANDER
                       RECOvERY OF
                                                                                   I I 368 ASBESTOS PERSONAL        ‘

                                                                                                                                                                                                      I             O ANTITRUST
    I 1150                                       I3OCCEDERAL                                 NJRY PRODUCT
                                                                                                                                   ‘




                       OVERPAYMENT I                   EMPLOYERS                            L1ABLITY           PROPERTY RIGHTS
                                                                                                                                                                                                      I            1430 SAHKS&BANK NO
                       ENFORCEMENT                                                                                                                                                                    I             450 COMMERCE
                                                       LIABILITY
                       OF JUDGMENT          I     340 MARINE                       PERSONAL PROPERTY                             COPYRIGHTS
                                                                                                                                                                                                       1           1460 DEPORTATION
I 1151                 MEDICARE ACT               345 MARINE PRODUCT
                                                                                                                    [ 1820                        1800 DEFEND TRADE SECRETS ACT                       I             470 RACKETEER INFLU
I 1152                                                                                                              I 1630       PATENT                                                                                  ENCED & CORRUPT
                       DEFAULTED
                       S:UDEN’ LOANS
                                       I 1350 MOTOR VEHICLE
                                       I 1355 MOTOR VEHICLE
                                                                                   I                                I 1635 PATENT-ABBREVIATED NEWDRUG APPLICATION
                                                                                                                    I        940 TRADEMARK
                                                                                                                                                                                                                         ORGANIZATION ACT

                       IEXCL VETERANSI         PROOJCT JAB JTY                                                                                                                                        i ‘‘So                  CONSLVER CRECF
                                                                                                                                                           SOCIAL SECURITY                                 .
            1153       RECOVERY OF     I 1350 OTHER PERSONAL                                                                                                                                           I I -.85               ,cLc’’lQNc CONSUMtR
                       CVERPAYMEH              ‘JURY                               I I  3800THER PERSONAL           LABOR                                                                                                     PRO,_.,ION A..T
                       CF VETERANS        362 PERSDNAL INJURY                                PROPERTY DAMAGE
                                                                                                                                                       I 861        HAiI39S!fi
                       BENEFITS                MED MALPRACTICE
                                                                           -




                                                                                       1365 PROPERTY DAMAGE                                            I 862        BLACK LUNG 19231
                                                                                   I                                710 FAIR LABOR
                                                                                                                    I I                                I 1863       DIWC/DIVAV 1405(g))           t             490 CABLE/SATELLITE TV
            1160       STOCKHOLDERS                                                          PRODUCTLIABILITY             STANDARDS ACT
                       SUITS                                                                                                                           I 064        SSID TITLE XVI                I            1850 SECURITIES?
N            190       OTHER                                                                                     1 720 LAOOR/MGMT                      1 065        RSI (405(g))                                     COMMODITIES?
                                                                                 PRISONER PETITIONS                      RELATIONS
                       CONTRACT                                                                                                                                                                                      EXCHANGE
                                                                                 I 463 ALIEN DETAINEE           I I 740 RAILWAY LABOR ACT                                                                                    Q’2r SATU1DR
I            195       CONTRAC’
                                                                                1 l511O)CIS -C                                                         FEDERAL TAX SUITS
                                                                                                                                                                                              •            1 j
                       PRODUCT         ACTIONS UNDER STATUTES                           VACATE SENENCE            I 7S1 FkMI_Y MEDICAL                                                            ‘

                                                                                                                                                                                                                       -     ACTh0NS
                       LIAOILI’Y                                                                                LEAV c ACI ‘M A I
I 1195             FRANCHISE           CIViL RIGHTS
                                                                                        28 USC 2255
                                                                               I 1530 HABEAS CORPLS
                                                                                                                                                       :        870 TAXES IU S 2’a n:iff or   I 169 -          ,
                                                                                                                                                                                                                             AR.U_TURA ACTS
                                                                                                                I           790 0rHER LABDR                          Deic-r.CanI)
                                                                                                                                                                                              I 1863             ENV.RCNMENTA.
                                                                                I 535 DEATH PENALTY                               LITIGATION           I       1671 IRS-THIRD PARTY                               MATTERS
                                                i 4 40    T           R        I 540 MANDAMUS & OTHER           I           1’ EMPL RET INC                          26 USC 7609
                                                                                                                                                                                              I I            095 FREEDOM OF
                                                         Non-Prisoner                                                             SECURITY ACT )ERISA)                                                            INFORMATION ACT
REAL PROPERTY
                                        I   441 VOTING                                         IMMIGRATION                                                                                    I            I 896 AnDITRATION
        1210          LAND              1   442 EMPLOYMENT           PRISONER CIVIL RIGHTS                                                                                                                          it  T   TI
        -             CONDEMNATION      ‘.43 HDJS:Ns’                                                                                                                                                          OCcDREAuRrV.zrJDR
I 1220                FORECLOSURE                ACCOMMODATIONS                                (  462 NAThRAL’ZAT’ON
                                                                     I I 550 CIVIL RIGHTS              APPLiCAT,ON                                                                                          APEAL OF Ac%CY DuIS,ON
I 230                 RENT LEASE &      I I45 AMERICANS MaTH         I 1555  PRISON  COND TION I ‘6 OTHER IMMIGRATION   :
I 120
                      E.ECTHEST
                      TORTS TO LAND
                                                 O1SAB’UT,ES
                                                 EMPLOYMENT
                                                                     -         :
                                                                       ISOC CW,L OETAINEE
                                                                        CONDITIONS OF CONFINEMENT
                                                                                                       ACTIONS
                                                                                                                                                                                                           .


                                                                                                                                                                                                           -
                                                                                                                                                                                                                       -


                                                                                                                                                                                                                       -
                                                                                                                                                                                                                           c C0NrITuTIONALITY
                                                                                                                                                                                                                           ATE
                                                                                                                                                                                                                           --    T A U‘
            245       TORT PRODUCT       I 1446 AMERICANS WITH
                      LIABILITY                  DISABILITIES -OTHER
        1290          ALL OTHER              448 EDUCATION
                      REAL PROPERTY




                   Check if demanded in complaint:
                                                                                             DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

D                  CHECK IF THIS IS ACLASS ACTION
                   UNDER F.R.C.P. 23
                                                                                             AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                                             IF SO, STATE:

DEMAND $380,468.60                                   OTHER                                   JUDGE                                                                    DOCKET NUMBER_____________
Check YES onfy if demanded in comp faint
JURY DEMAND: EYES                                 NO                                         NOTE: YOU must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                                                                                                               _____              _____     ______          ______




 (PLACE AN x IN ONE BOX ONLY)                                                ORIGIN
 z 1 Org    ‘‘
                          2 Removed from                3 Reaoec     E4     Re ns:ated               5 flansfe’ed ‘rom    E   6                      E
       °rcees ng            Sta:e Cc.rl                                     Reopenea                   pec,’y C:stnct)
                                                         eltate                                                                   (Transferred)             Magistrate Judge
                           a. all parties represented    Court
                                                                                                                          D 8 Mullidistrict Litigation (Direct File)
                      fl b.    Atleastoneparty
                               Is pro so.
 (PLACEAN x INONEBOXONLY)                                       BASIS OF JURISDICTION                                                  IF DIVERSITY, INDICATE
 E 1 US PLAINTIFF fl 2 U.S. DEFENDANT                      3 FEDERAL QUESTION   4 DIVERSITY                                            CITIZENSHIP BELOW.
                                                             (U.S. NOTA PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                               PTF    DEF                                                PTF DEF                                                              PTF      DEF
CITIZEN OF THIS STATE          I’l    [Ii       CITIZEN OR SUSJECT OF A                  [J3(]              INCORPORATED and PRINCtPAL PLACE
                                                  FOREIGN COUNTRY
                                                                                                                                                             I I       [S
                                                                                                            OF BUSINESS IN ANOTHER STATE
CITIZEN OFANDTHER STATE           2   I )2       INCORPORATED Cr PRINCIPAL PLACE         [       4          FOREiGN NATION
                                                  OF BUSINESS IN THIS STATE
                                                                                                                                                             [ )6      [16

 PLAINTIFF(S) ADDRESS(ES) AND COUNTYOES)
Pirs Capital, LLC: 40 Exchange Place, Suite 403, New York, NY 10005 (New York County)




DEFENDANT(S) ADDRESS(ES) AND COUNTYOES)
Target Drilling, Inc.: 1112 Glacier Drive, Smithton, PA 15479 (Westmoreland County)
Stephen J. Kravits: 2078 Totteridge Drive, Greensburg, PA 15601 (Westmoreland County)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE TO ASCERTAIN
                                                                                               !
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS




                                                               COURTHOUSE ASSIGNMENT
I hefeby certify that this case should be assigned to the coUrthouse indicated below pursuant to Local Rule for Division
                                                                                                                         of Business 18, 20 or 21.


Cheokone         THISACTIONSHOULDBEASSISNEDTO:                                     WHITE PLAINS                          R MANHATTAN

DATE
         /
       & ir bD?l                                         Oj
                              SIGNATURE OF ATTORNEY OF REC RD
                                                                   ‘A                            ADMIHED TO PRACTICE IN THIS DISTRICT
                                                                                                 [<] NO
                                                                                                     YES (DATE ADMITTED Mo.       Yr.
RECEIPT #                                                                                        Attorney Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                                         is so Designated.

Ruby J. Krajick, Clerk of Court by                              Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
